DETAILED ACTION

Examiner’s Remarks
Regarding the amendment filed 5/17/2021:
The amendments to claim 1 is acknowledged and accepted.
The addition of new claims 38-56 is acknowledged and accepted.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation "wherein the change in the gain of the radio frequency identification tag is related to a cumulative exposure to the analyte”.  There is insufficient antecedent basis for this limitation (“the change in the gain”) in the claim.  It is unclear what change in what gain the applicant is referring to since claims 1, 46, nor 47 (which claim 50 depends from) does not recite a change nor a gain.  Please clarify.  For examination purposes, the claim language will be interpreted as “the characteristic of the spectrum of the radio frequency identification tag is a change in a gain of the radio frequency identification tag, wherein the change in the gain of the radio frequency identification tag is related to a cumulative exposure to the analyte”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Swager et al. (US 2015/0116093) in view of Potyrailo et al. (US 2009/0278685).
With respect to claim 55, Swager et al. discloses in Fig. 6, a system for detecting a stimulus comprising: 
a radio frequency identification device containing a circuit (LCR) comprising an inductive element (L), a capacitive element (C), a resistive element (chemiresistor Rs), and an integrated circuit (RIC), wherein the resistive element is in parallel with the integrated circuit (Rs and RIC are connected in parallel), and wherein the resistive element is responsive to an analyte ([0026], [0061], [0080], [0091], [0095]-[0098], [0109], Fig. 6, claim 32); and 
	a portable reader (104) adapted to ([0080], [0096]):
		transmit radio frequency waves to the radio frequency device ([0060], [0090]); and
receive a spectrum of radio frequency waves from the radio frequency device ([0072], [0090], [0093], [0109]).
Swager fails to expressly disclose relating a characteristic of the spectrum to a concentration of the analyte.
	Swager discloses the device can be used to detect gas phase chemicals, including ammonia, and exposure of analytes can be detected and quantified with a dosimeter ([0008], [0059], [0063], [0067], [0068], [0081], abstract).  Potyrailo et al. teaches it is well known in the art of RFID complementary sensors, e.g. vapor-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relate a characteristic of the spectrum to a concentration of the analyte in order to obtain a response to the analyte at different concentrations for improving RFID sensor response and/or to predict analyte or interference concentrations from their responses.

Allowable Subject Matter
Claims 1, 38-49 and 51-54 are allowed.
Claim 50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 56 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 51, prior art fails to teach or reasonably suggest, either singly or in combination, a resistor in series with the integrated circuit, in addition to the other limitations of the claims.

Claims not specifically addressed are/would be allowable due to their dependency.	

Response to Arguments
Applicant’s arguments with respect to claim(s) 50 and 55 have been considered but are moot in view of new grounds of rejection in view of the amendment to claim 1 (e.g. a resistor in series with the integrated circuit) and in addition to newly added claim 55.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUEZU ELLIS/Primary Examiner, Art Unit 2876